DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following RESTRICTION requirement is in response to the amended claims filed on 04/07/2020. Claims 1 – 57 are currently pending, and subject to a restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 – 54, drawn to allocating booking requests to a determined optimized furniture layout. 
Group II, claim(s) 55, drawn to using alternate space characteristics to allocate booking requests when a first space characteristic allocation fails in order to determine an optimized furniture layout.
Group III, claim(s) 56, drawn to using alternate furniture layouts to allocate booking requests when a first furniture layout allocation fails.
Group IV, claim(s) 57, drawn to using a trigger and alternate furniture layouts to determine an optimized furniture layout


Groups 1 – IV lack unity of invention because even though the inventions of these groups require the technical features of compiling booking requests, obtaining space and furniture dimensions and placement constraints, and displaying the optimized seating plan with assigned booking requests, these technical features are not special technical features as they do not make a contribution over the prior art in view of Bossert (US 20090292566 A1).  
For example, Bossert, in at least Fig. 7, Step 100 & [0077], and [0048] & [0074], discloses the limitation “an optimisation module in communication with a processor and arranged to receive at least one request for allocation of a booking to one or more spaces in the venue and communicate with a database to determine whether other requests for allocation to one or more spaces have been made by other requestors, and to retrieve information regarding the other requests for allocated bookings to the one or more spaces and combine the at least one request with the other requests to form a pool of requests,” i.e., compiling booking requests. 
Additionally, Bossert, in at least [0011] – [0014], [0047], [0050], [0062] - [0063], [0075], & [0084], describes the limitation “retrieve constraint information regarding the venue including information regarding the dimensions of one or more of the spaces in the venue, dimensions of one or more available furniture items that may be allocated to the one or more spaces in the venue, and information regarding one or more constraints regarding the ability to place the one or more furniture items at a location within the one or more of the spaces and/or the relationship between the one or more furniture items,” i.e., obtaining space and furniture dimensions and placement constraints. 
Bossert, in at least Fig. 8 & [0078], discloses presenting an optimized seating plan which includes the accepted reservations, and therefore teaches the limitation “wherein the optimised allocation instruction set is …provided via a space allocation user interface to provide a two dimensional image of the layout of the one or more furniture items in the one or more spaces for use by one or more users associated with the venue.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628          

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 13, 2021